DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The present application is a divisional of an application 15/538,518, now abandoned.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4. Claim 23, which is dependent on claim 13, refers to the foamed converted paper. However, there is a lack of antecedent basis for that limitation since claim 13 is silent with respect to foamed converted paper.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (EP 2,223,802) in view of Masi et al (WO 2014/016336). 
It is noted that while the rejection is made over WO 2014/016336 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 9,534,105 is relied upon. All citations to paragraph numbers, etc., below refer to US 9,534,105.

6.  Sakamoto discloses a foamable laminate having:
 i) on one side of a paper substrate a foamable resin layer (A) that contains the resin (A) for the foamable laminate, wherein the foamable resin layer (A) is foamed by vapor diffused from substrate by heating ([0146]), and
ii) on the other side of the substrate, a thermoplastic resin layer (B) that retains the vapor released from the substrate,
wherein the thermoplastic resin layer (B) contains a thermoplastic resin (B) having the melting point of 100-140ºC ([0014], as to instant claim 13) and fulfilling the inequality of:
Tm(resin (B)) – Tm(resin (A)) > 10 ([0014], as to instant claim 14),

wherein the resin for the foamable resin layer (A) comprises:
a) a high pressure low density polyethylene having density of 0.905-0.940 g/cc; MFR of 0.1-30 g/10 min and memory effect of at least 1.5 ([0009], [0044], [0045]) only or
in combination with 
b) 10-90%wt of an ethylene copolymer having MFR of 0.1-100 g/10 min; density 0.860-0.970 g/10 min ([0020], [0030], [0098]-[0100], [0190], as to instant claims 15-16).
The exemplified polyethylene composition (A) comprises both high pressure low density polyethylene (a14) and the ethylene copolymer (a16) and is having MFR 13 g/10 min, density 0.911 g/cc and memory effect of 1.7 ([0190], example 25).

7.  As to instant claims 22, 23, Sakamoto further discloses i) foamed paper produced by heating the foamable laminate and foaming the foamable resin layer (A) and ii) a heat-insulating container produced by forming the foamable laminate and heating that to foam the foamable resin layer (A) ([0014], [0015], [0156], [0158]).

8. Though Sakamoto does not explicitly recite the polyethylene resin (A) further comprising 150-2000ppm (0.015-0.2%wt) or 150-650 ppm (0.015-0.065%wt) or 300-600 ppm (0.03-0.06%wt) of an antioxidant, and having oxygen induction time of 26-190 min,
Masi et al discloses a stabilized polyethylene composition comprising ethylene homopolymer or copolymers mixed with 0.01-3%wt of antioxidants (col. 1, lines 4-6; col. 4, lines 18-35; col. 6, lines 1-6), wherein Masi et al explicitly shows that addition of as low as 0.1%wt of the antioxidants provides the polyethylene composition with OIT (180ºC) of 130-155 min (Tables 2 and 3). With the increase of the amount of added 

9.  Since the addition of antioxidants to polyethylene compositions improves OIT of said compositions, as shown by Masi et al , therefore, based on the combined teachings of Masi et al and Sakamoto, given a polyethylene composition (A) having an improved OIT is desired, it would have been obvious to a one of ordinary skill in the art to include the antioxidants as taught by Masi et al, also in amount as taught by Masi et al as in the composition of Sakamoto, so to further improve the OIT of the polyethylene composition and the laminate of Sakamoto as well,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
10.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific amount and the type of the added antioxidants, so to produce the final polyethylene composition (A)  having the desired OIT as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Sakamoto in view of Masi et al is the same as that claimed in instant invention, i.e. comprises the same components used in relative amounts having the ranges overlapping with those as claimed in instant invention, therefore, the composition of Sakamoto in view of Masi et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including the OIT, which are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,974,612 is related to paper-based laminate comprising polyethylene layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764